DETAILED ACTION

This non-final office action is in response to claims 1-20 filed March 28, 2022 for examination. Claim 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment filed March 28, 2022 has been acknowledged.
Drawings

The drawings filed on 03/28/2022 have been accepted.
Claim Objections
Claim 2 is objected to because of the following informalities:
Claims 2 recites SOTP. Applicant is requested for full spelling in the claim.
Claim 20 recites “…rotation from sa virtual port..” For examination purpose, examiner construe “…rotation from a virtual port..”
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 15 recites “A secure communications apparatus” but fails to positively recite any structural components, hardware features, or functional elements that are configured to perform. MPEP 2106.03 (I) dictates the Four Categories of Statutory Subject Matter where a machine (also known as a “device”) must be a “concrete thing, consisting of parts, or of certain devices and combination of devices.” Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014). This category “includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result.” Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)). As the courts’ definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d at 1719 (“For all categories except process claims, the eligible subject matter must exist in some physical or tangible form.”). Claim 15 only recites “a communication interface” which can be interpreted as software only. Claim fails to provide the functional elements (hardware/machine components) necessary for “a secure communication apparatus” to perform such functions. Therefore, claim 15 fails to fall into one of the four categories of statutory subject matter. 
Dependent claims 16-19, which depend upon the apparatus as claimed in claim 15, fails to positively recite any structural components, hardware features, or functional elements that would qualify as statutory subject matter. Therefore, claims 16-19 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-21 of US Patent # 11,159,494 B2 (S/N # 16/429,717) 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced US Patent and the instant application are claiming common subject matter, as follows (Since all the claims recited similar limitations, examiner only shows independent claim 1 of instant application and claims 1 of US patent 11,159,494 B2 as example in the claim comparison table):
Instant Application
(S/N#17/496,556)
US Patent # 11,159,494 B2
 (S/N# 16/429,717)
1. A secure communications method for providing a secure connection between first and second end points over a network, the method comprising: 
using a one time pad based encryption protocol to secure a first channel over the network to listen for connection requests; 
creating a further channel using a one time pad based encryption protocol to secure a connection between the first and second end points; 
rotating between logical and/or physical ports; 
using at least one of the first and further channels to securely negotiate rotating port connections; and 
coupling the further channel to at least one virtual port while facading said logical and/or physical port rotation from said virtual port, thereby concealing said logical and/or physical port rotation from attack.
1. A secure communications method comprising: 










rotating between ports while communicating at least one data channel using said rotating ports; and 

coupling said communicated data channel to at least one virtual port while facading said port rotation from said virtual port, thereby concealing said port rotation from user application(s), operating system(s) and/or other software executing on a computing device and coupled to the at least one virtual port, wherein the method further comprises using an abstraction layer to abstract the user application(s), operating system(s) and/or other software from the port rotation.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended or filed terminal disclaimer to overcome the objection, rejection(s) under 35 U.S.C. 101, and double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art WO 03/098868 A1 has been found to teach “The encryption protocol according to the invention is made unique by the fact that no capacity for one-time pad encryption is lost, although one or more terminal equipment disappear, are stolen or have their security status broken down in some other way. This is made possible by the use of the above-mentioned BACKUP keys. Although the lists of encryption keys must be updated as quickly as possible in such a situation, it is still possible that the other terminal equipment can continue with their secured data communication at least for some time.”
Prior art US 2009/0224884 A1 (Tuttle et al.) has been found to teach “[0032] In one embodiment, different portions of cryptographic data are sent through different channels. Channels may be different in various aspects, such as connection time, location, mode of signal modulation, signal polarization, carrier frequency, etc. Compared to having all the cryptographic information flowing through one channel, as in a current EPCglobal standard, methods of the present disclosure would be more secure, since it would be less likely and more difficult for an eavesdropper to have access to all the channels, any of which may carry data which can be further encrypted by the same or another key.”
For independent claim 1, 
Since, no prior art was found  to teach: “using at least one of the first and further channels to securely negotiate rotating port connections; coupling the further channel to at least one virtual port while facading said logical and/or physical port rotation from said virtual port, thereby concealing said logical and/or physical port rotation from attack” in combination with “rotating between logical and/or physical ports” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
Independent claim 15 recites similar limitations.
For independent claim 20, 
Since, no prior art was found  to teach: “facading the logical and/or physical port rotation from sa virtual port, thereby concealing said logical and/or physical port rotation from attack; and closing the secure channel as soon as the rotating logical and/or physical port is negotiated.” in combination with “securely negotiating the a rotating logical and/or physical port using the port negotiation information” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For dependent claims 2-14 and 16-19, the claims are allowable due to their dependency on allowable independent claims 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438